United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 05-2016
                                 ________________

John W. Tyler,                              *
                                            *
             Appellant,                     *
                                            *
      v.                                    *      Appeal from the United States
                                            *      District Court for the Eastern
Missouri Highways and                       *      District of Missouri.
Transportation Commission,                  *
                                            *             [UNPUBLISHED]
              Appellee.                     *
                                            *

                                 ________________

                           Submitted: December 15, 2005
                               Filed: December 22, 2005
                               ________________

Before BYE, BOWMAN, and GRUENDER, Circuit Judges.
                         ________________

PER CURIAM.

      John W. Tyler (“Tyler”), an African-American, claims that the Missouri
Highways and Transportation Commission (“MHTC”) denied him promotions
because of his race and retaliated against him after he filed a discrimination complaint.
The district court1 granted summary judgment in favor of MHTC.


      1
       The Honorable Audrey G. Fleissig, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
       After a careful review of the record and the parties’ briefs, we conclude that the
district court correctly granted summary judgment in favor of MHTC and that an
extended opinion would add nothing of substance to the well-reasoned opinion of the
district court. Therefore, we summarily affirm. See 8th Cir. R. 47B.2
                         ______________________________




consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
    We also grant Tyler’s motion for leave to file a corrected brief and deny
MHTC’s motion to dismiss.
                                           -2-